Mr. Justice McGoorty delivered the opinion of the court. 4. Municipal Court of Chicago, § 13*—when motion for rule requiring filing more specific statement necessary in action for penalty. In an action to recover a penalty for violation of a city ordinance relative to gaming, where the complaint is objected to as being indefinite, defendant’s remedy is to move for a rule to require plaintiff to file a more specific statement as in other cases of the fourth and fifth classes under the Municipal Court Act, as such an action is a civil action and the complaint therein stands as a statement of plaintiff’s claim. 5. Gaming, § 43*—when evidence sufficient to sustain judgment. In an action to recover a penalty for violation of an ordinance of the City of Chicago, relative to gaming, a judgment for plaintiff, held not manifestly against the weight of the evidence.